NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
JOE E. MORGAN,
Plaintiff-Appellcmt,
V.
UNITED STATES,
Defendcmt~Appellee.
2012-5018 _
Appea1 from the United States Court of Federa1
Claims in case no. 10-CV-504, Judge George W. Mi1ler.
ON MOTION
ORDER
Joe E. Morgan moves without opposition to file a
"supp1ementa1 informal brief with supporting attach-
ments," which the court construes as a motion to file a
corrected brief.
According1y,
IT ls ORDERED TiLAT:
The motion is granted Morgan’s corrected brief is
due within 21 days from the date of filing of this order.

MORGAN V. US 2
The United States shall calculate the due date for their
brief from the date of service of Morgan’s corrected brief
FOR THE COURT
FEB  2012 /s/ Jan Horbaly
Date J an Horba1y
C1erk
FlLED
U.S. COUFlT 0F APPEAlS FUR
THE FEDERAL C1HCUlT
ccc Joe E. Morgan '
Lauren S. Moore, Esq. FEB 22 2012
319 JANHnnsA1v
C‘LERK